FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Note that claims 12-20 are withdrawn based on the election filed on December 24, 2020.  Claims 1-11 are examined below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 2008/0087544, cited on the IDS filed February 8, 2019) in view of Sturrock et al. (5374892).

(a) a potential control module (Fig. 2: RE and CE are deemed to be the potential control module) comprising a reference electrode (Fig. 2: RE) operatively coupled to a counter electrode (Fig. 2: CE; here the RE and CE are coupled though the electrochemical cell);
(b) a waveform control module (Fig. 2: MAC 210 and the digital function generator 212 are together deemed to be a waveform control module), comprising the DAC (Fig. 26; [0133] line 6: DAC 2620 in MAC 210) and the integrator ([0066] lines 1-2: the function generator 212 also includes a summing amplifier circuit), for generating the potential sweep, wherein the DAC and the op amp are each operatively coupled to the 
(c) an electrochemical cell (Fig. 2; [0055] line 9: electrochemical cell 100) comprising a connection to the reference electrode (Fig. 2: RE inside the liquid of the cell, thus ‘connected’), a connection to counter electrode (Fig. 2: CE inside the liquid of the cell, thus ‘connected’), and the analyte (Fig. 1; [0049] lines 3-5: the magnitude of this current offers information about the concentration of various ions in an aqueous solution 110), wherein the potential sweep is applied to the analyte via the reference electrode and the counter electrode (Fig. 1-3; [0091] lines 2-4: measure and maintain the potential between the RE 114 and the WE 116);
(d) a data acquisition module (Fig. 2: WE, current amplifier 218, lock-in amplifier 222 are together deemed to be a data acquisition module) comprising a working electrode (Fig. 2: WE) operatively coupled to a microcontroller (Fig. 2: showing WE operatively coupled to MAC 210; [0054] lines 3-5: the MAC unit 210 may include, for example, a process (e.g., an 80bit Microcontroller Unit (MCU) or other processor); thus WE is operatively coupled to the processor), wherein the data acquisition module is operatively coupled to the electrochemical cell via the working electrode (Fig. 2: showing the data acquisition module operatively coupled to the electrochemical cell 100 via WE);
(e) a user interface ([0054] lines 11-12: a graphical user interface GUI), operatively coupled to the data acquisition module via the microcontroller (Fig. 2: the GUI provides the communication between the MAC unit 210 and a host computer, thus 
(f) a power source (Fig. 15: the power source Vi) providing power to the reference electrode, the working electrode, and the counter electrode (Fig. 15: showing the power source providing power to RE 114, CE 112 and WE connected to the grounded) thus enabling portability of the device ([0002] lines 2-3: portable, handheld electrochemical sensor device), 
wherein each potential in the potential sweep produces an electrochemical effect in the analyte ([0051] lines 1-2: electrochemical techniques) such that a change in potential at the working electrode and a resultant current in the analyte are produced, wherein the set of experimental data comprises, for each potential, the change in potential at the working electrode relative to the potential applied by the reference electrode and a measurement of the resultant current ([0050] lines 13-16: the potentiostat performs an accurate and stable generation and measurement of DC voltages and currents; [0105] lines 3-5: the current flow through the CE 112 and the WE 116 is measured).
Zhou et al. lacks specifically employing a digital to analog converter ("DAC") operatively coupled to an analog integrating operational amplifier, herein referred to as an integrator (noting specifically that the DAC of Zhou et al. is not operably connected to 
Sturrock et al. (5374892) discloses a digital electrochemical instrument which includes a DAC connected to an analog integrating operation amplifier in a feedback loop for the data and measurements collected (col 4 line 52 – col 5 line 7, see also figures 1b DAC 56 and integrator 131 or figure 2a which shows the DAC 56 connected to integrator 128) noting that they are both operably connected to the electrochemical cell (figure 1b, cell data and cell in figure 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Zhou et al. to include wherein the DAC is connected to an integrator in a feedback loop including the data and measurements as taught by Sturrock et al. in order to operate the instrument at high gain levels allowing for greater precision in the output signal (end of abstract).

In regard to claim 2, Zhou et al. discloses wherein the potential sweep generated ranges from about ± 2.0 volts at a sweep rate of about 5 millivolts per second to about 400 millivolts per second (see at least paragraph 60 and table 1 read on the ‘about’ language).
In regard to claim 3, Zhou et al. wherein an output of the reference electrode (102) is operatively coupled to an input of the counter electrode (104) to allow current flow in the electrochemical cell (136) during the electrochemical experiment (see figure .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 2008/0087544) and Sturrock et al. (5374892) as applied to claim 1 above, and further in view of Paglione (5585733).
In regard to claim 4, Zhou et al. as modified lacks specifically wherein the DAC is a 12-bit DAC (noting it is a 10bit DAC paragraph 82) employing a first and second digital input to produce an analog signal.
Paglione discloses a 12-bit DAC (figure 5, element 170) which is connected to sensing elements which has multiple inputs (seen in figure 5 multiple inputs received from latch 168) to produce one output analog signal (see figure 5 – col 5 lines 5-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Zhou et al. as modified to include a 12 bit DAC with two inputs as taught by Paglione in order to have higher bits to help reduce noise and increase resolution while also allowing for more digital inputs.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 5, the prior art does not teach or render obvious wherein the waveform control module (106) further comprises: (a) a first inverter (112) having a first 
Claims 6-11 further limit claim 5, and, would be considered allowable if claim 5 was rewritten in independent form.

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
Applicant begins by arguing that there is no motivation to combine the two references.  This is respectfully traversed as it is seen in the above rejection (copied below) that there is a motivation to combine:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Zhou et al. to include wherein 

Applicant has not specifically argued why exactly this motivation is not correct or is not proper, just arguing that there fails to be a motivation.
Further Applicant argues that:
Sturrocks DAC is coupled to an integrator that applies “sweeps” to the host computer 12.  In contrast, the present invention features a DAC coupled to an integrator that generates a potential sweet applied to an analyte during the electrochemical experiment.  Hence there is no motivation to combine Zhou and Sturrock because their combination would not arrive at the present invention.
  
While it is agreed that Sturrocks integrator’s output is coupled to the host computer, the conclusion of no motivation to combine and that the combination would not arrive at the present invention is respectfully traversed.  The host computer is constantly changing the sweeps to the electrochemical cell which would be based on incoming data (col 4 line 52 – col 5 line 7, see figures 3b, and 4-7), so broadly the data would be interpreted and swung around again in cycles/loops for full analysis, and therefore, all ‘operatively coupled’.  But even with that argument, the whole invention of Sturrock is not being implemented into Zhou et al (the combination is not all of the structure of Sturrock being taught into Zhou et al.), all that is being stated in this obviousness rejection is that an integrator can be implemented into Zhou et al. because that would increase the gain of the signal in an electrochemical analysis system (abstract of Sturrock).  So in certain instances where a boosted signal would be helpful, this would come in handy for the invention of Zhou et al. which does have the potential sweep applied to the analyte [Zhou et al. - the potential sweep is applied to the analyte 
Also, it is noted that the current language of the claim states “operably coupled”, which broadly means ‘together in the electrical circuit’, but could be connected through any types of electrical elements as an input output.  The examiner is required to make the broadest reasonable interpretation in light of the specification. See In re Morris, 44 USPQ2d 1023 (Fed. Cir. 1997).  Therefore, as explained in the section above, the combination of Zhou et al. as modified by Sturrock would broadly read on the currently presented claim.  It is recommended that Applicant make more clear the actual connections, for example an output of X is connected to an input of Y with specific circuitry, similar to why claim 5 has been objected to being allowable.
No dependent claims were separately argued, and, thus, remain rejected with the exception of the claims objected to as being allowable if rewritten in independent form.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a) ***Note that the amendment did not change the scope in any way, it only separated to individually state that the DAC and the integrator are operatively coupled to the reference electrode and the counter electrode rather than simply stating ‘the DAC and the integrator’*** - therefore the rejection above is the same rejection as previously presented.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFF W NATALINI/Primary Examiner, Art Unit 2896